Citation Nr: 1342360	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) under 
38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.  



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 



 

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from September 1952 to September 1954.  The Veteran died in June 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In her May 2009 substantive appeal, the appellant requested a Travel Board hearing.  Such hearing was scheduled in February 2012.  In January 2012 correspondence, the appellant's then attorney requested a postponement of the hearing due to the appellant's travel restrictions.  A September 2012 video conference hearing was scheduled instead.  The appellant's attorney again requested a postponement.  A new videoconference hearing was scheduled for November 13, 2012.  The appellant failed to appear.  Her hearing request is therefore deemed withdrawn. 

Additionally, the Board explains the appellant's representation.  At the time of the December 2008 rating decision, the appellant was represented by the Pennsylvania Department of Military Affairs.  In April 2010, VA received correspondence from the appellant identifying Deborah Barr as her attorney and representative.  However, VA has not received an executed VA Form 21-22a, Appointment of Individual as Claimant's Representative, for the record.  In September 2013 and November 2013, the Board contacted Ms. Barr to obtain an executed VA Form 21-22a.  One has not been received.  Ms. Barr indicated she was unable to reach the appellant as the appellant's phone number was disconnected and mail was returned as undeliverable (i.e., she has no contact with the appellant).  Therefore, the Board has determined the appellant is proceeding in this appeal pro se.

The issue of entitlement to service connection for the cause of the Veteran's death is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.



FINDING OF FACT

At the time of his death, the Veteran was not in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death or for a period of 5 or more years immediately following discharge from service; he was not a former prisoner of war (POW).


CONCLUSION OF LAW

The legal requirements for establishing entitlement to DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board has considered whether the provisions of the VCAA apply in this matter.  The Board finds that because the determination in this matter is strictly limited to statutory interpretation, the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

The appellant has been notified of the reasons for the denial of DIC under 38 U.S.C.A. § 1318, and was afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Legal Criteria, Factual Background, and Analysis

Benefits may be paid to a deceased Veteran's surviving spouse and/or children in the same manner as if death was service-connected when the death was not caused by the Veteran's own willful misconduct, and at the time of death the Veteran was in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by a schedular or unemployability rating from the date of the Veteran's discharge or release from active duty for a period of not less than 5 years immediately preceding death, or was rated as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war (POW) and died after September 30, 1999.
38 U.S.C.A. § 1318.

The facts in this case are not in dispute.  The Veteran was not an ex-POW.  He had established service connection for posttraumatic stress disorder (PTSD), which was rated totally disabling (based on unemployability) from September 1, 2001.  Since he died in June 2008, he had received compensation for disability rated totally disabling for less than 10 years prior to his death, and had not been continuously rated totally disabled since his discharge from service (in September 1954).  Thus, the legal criteria for DIC under 38 U.S.C.A. § 1318 are not met, and the appellant's claim for this benefit must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.
REMAND

The Veteran's death certificate shows that the immediate caused of his death was cardiac respiratory arrest, due to or a consequence of end stage Alzheimer's dementia.  Prior to his death, the Veteran had established service connection for PTSD (rated 70 percent) and residuals of a shell fragment wound (rated 0 percent). 

The appellant's theory of entitlement to service connection for the cause of the Veteran's death is essentially that his service connected disabilities, mainly his PTSD, contributed to his death.  Specifically, the appellant alleges that the Veteran's Alzheimer's was worsened by his PTSD symptoms and mobility issues related to wounds he sustained in combat.  A medical opinion is needed to address these medical questions raised.  38 C.F.R. § 3.159(c). 

The Board also finds that pertinent/perhaps critical evidence in this matter appears to be outstanding and must be secured.  A VA home-based primary care program discharge report dated June 11, 2008 shows the Veteran was treated by Dr. Frederick Teribury for end-of-life care.  Only limited records of Dr. Teribury's treatment are associated with the Veteran's claims file.  As these end-of-life treatment records are likely to contain information pertinent to the appellant's claim, they must be secured.  

Additionally, a December 2008 rating decision denied the appellant entitlement to accrued benefits.  [At the time of his death, the Veteran had filed a notice of disagreement (NOD) to a February 2008 rating decision which denied reopening his claim for Aid and Attendance].  The Board reasonably construes the appellant's January 2009 NOD to include the claim for accrued benefits.  As a statement of the case (SOC) addressing such claim has not been issued, the Board is required to remand for issuance of one.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO must issue a SOC addressing the matter of entitlement to accrued benefits.  The appellant should be advised that she must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

2. The RO should ask the appellant to submit an authorization for VA to secure the complete clinical records of all treatment the Veteran received from Dr. Frederick Teribury prior to his death.  She must be afforded opportunity to respond.  The RO should secure for the record complete copies of all such records.  If the private provider does not respond to the RO's request for the records, the appellant must be so notified, and reminded that ultimately it is her responsibility to ensure that private treatment records are received.  

3. After the development sought above is completed, the RO should arrange for the Veteran's claims file to be forwarded to a VA psychiatrist for review and a medical advisory opinion regarding a nexus between the Veteran's death-causing Alzheimer's disease and his service connected disabilities (PTSD and residuals of a shell fragment wound).  Following review of the record, the consulting physician should provide an opinion that responds to the following:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected disabilities contributed to his cause of death?  Please comment on the theory that the Veteran's Alzheimer's was worsened due to his PTSD symptoms and mobility issues due to combat wounds.  The consulting physician must explain the rationale for all opinions provided, specifically addressing the November 2008 opinion of Dr. Teribury, expressing agreement or disagreement with such, and explaining the rationale for the agreement or disagreement. 

4. The RO should then review the record, ensure that all development sought is completed, and then readjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


